                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO


Steven Ray Murphy,                            )       CASE NO. 5:19 CV 681
                                              )
               Plaintiff,                     )       JUDGE JOHN R. ADAMS
                                              )
         v.                                   )
                                              )       MEMORANDUM OF OPINION
Joseph D. Knight, et al.,                     )       AND ORDER
                                              )
                                              )
               Defendants.                    )


        On March 27, 2019, pro se plaintiff Steven Ray Murphy filed a fee-paid complaint in this

action under 42 U.S.C. § 1983 against over fifty defendants, broadly asserting a conspiracy to

commit kidnapping, murder, extortion, racketeering, and fraud. (Doc. No. 1.) On April 5, 2019,

he filed an Amended Complaint, purporting to add even more defendants and assert additional,

conclusory constitutional claims and jurisdiction pursuant to “Executive Order No. EO–01318

Blocking the Property of Persons Involved in Serious Human Rights Abuse or Corruption.” (Doc.

No. 4.) Neither the plaintiff’s original Complaint nor his Amended Complaint set forth cogent

allegations or legal claims against the various defendants. His rambling pleadings and are virtually

impossible to parse. The plaintiff purports to sue over eighty defendants, including numerous

Wayne County and other government employees, officials, and judges, apparently in connection
with the removal of his children from his home by Wayne County Children Services and other state

convictions and run-ins he has had with law enforcement. For relief, he seeks damages and “to have

all defendants’ assets: inheritances, life insurance, retirements, proceeds, bonds, stocks, pensions,

titles, deeds, funds of all kinds going and coming, seized until the case is finally disposed of.” (Doc.

No. 1 at 41; Doc. No. 4 at 35.)

          Numerous defendants have filed motions to dismiss the plaintiff’s complaint.1 It is not

necessary for the Court to address each of these motions, however, because the Court finds upon

its own review that the plaintiff’s complaint is subject to summary dismissal.

          Federal district courts are authorized “at any time, [to] sua sponte dismiss” even a fee-paid

pro se complaint “for lack of subject matter jurisdiction pursuant to Rule 12(b)(1) of the Federal

Rules of Civil Procedure when the allegations of [the] complaint are totally implausible, attenuated,

unsubstantial, frivolous, devoid of merit, or no longer open to discussion.” Apple v. Glenn, 183

F.3d 477, 479 (6th Cir. 1999).

          Dismissal of the plaintiff’s action is warranted under Apple v. Glenn. The plaintiff’s

allegations are so incoherent, conclusory, implausible, and frivolous that they do not provide a basis

to establish this Court’s subject-matter jurisdiction over any claim in the case. The plaintiff’s

pleadings do not set forth intelligible allegations sufficient to give the defendants fair notice of the

basis of his claims, or to suggest he has any plausible claims. See Lillard v. Shelby Cty. Bd. of

Educ., 76 F.3d 716, 726 (6th Cir. 1996) (a court is not required to accept summary allegations or

unwarranted conclusions in determining whether a complaint states a claim for relief). Further, the

plaintiff has already pursued civil actions pertaining to Children Services’ involvement with his


   1
       See, e.g., Doc. Nos. 39, 41, 43, 44, 78, 81, 97, 104, 106, 110, 114, 122, 127, 128.

                                                   2
children and related child custody proceedings, and to other encounters he has had with local law

enforcement, and this and other Courts have already clearly ruled that the plaintiff alleged no

plausible federal civil claims. See Murphy v. Koster, et al., Case No. 5: 10 CV 2095 (N.D. Ohio

Dec. 13, 2010); Murphy v. Northwestern School Dist., et al., Case No. 5: 12 CV 2429 (N.D. Ohio

Apr. 26, 2013); Murphy v. Lenart, et al., Case No. 5: 17 CV 1560 (N.D. Ohio Aug. 17, 2017).

       The plaintiff’s repeated effort to challenge the same matters here is without merit and no

longer open to discussion.

                                            Conclusion

       Accordingly, this action is dismissed for lack of subject-matter jurisdiction pursuant to the

Court’s authority established in Apple v. Glenn, 183 F.3d 477. In light of this dismissal, the various

dispositive and other motions by the defendants are denied as moot. The plaintiff’s motion for leave

to file a “2nd Amended Complaint” (Doc. No. 103) is denied on the basis that such amendment

would be futile and frivolous. The Court further certifies, pursuant to 28 U.S.C. § 1915(a)(3), that

an appeal from this decision could not be taken in good faith.

       IT IS SO ORDERED.



Date: July 8, 2019                              /s/ John R. Adams
                                               JOHN R. ADAMS
                                               UNITED STATES DISTRICT JUDGE
